341 F.2d 298
CONGRESS OF RACIAL EQUALITY et al., Appellants,v.TOWN OF CLINTON and Parish of East Feliciana, Appellees.
No. 20960.
United States Court of Appeals Fifth Circuit.
Feb. 12, 1965.

William M. Kunstler, New York City, Nils R. Douglas, Robert F. Collins, New Orleans, La., Carl Rachlin, New York City, Murphy W. Bell, Baton Rouge, La., F. B. McKissick, Durham, N.C., for appellants.
R. G. VanBuskirk, Richard H. Kilbourne, Clinton, La., for appellees.
Before JONES and BROWN, Circuit Judges, and SHEEHY, District Judge.
PER CURIAM:


1
It appearing that this cause is moot, the appeal is


2
Dismissed.